U NITED S TATES AIR F ORCE
              C OURT OF C RIMINAL APPEALS
                          ________________________

                             No. ACM S32651
                          ________________________

                            UNITED STATES
                                Appellee
                                      v.
                      Rasheem M. BEAVERS
          Airman First Class (E-3), U.S. Air Force, Appellant
                          ________________________

        Appeal from the United States Air Force Trial Judiciary
                         Decided 22 January 2021
                          ________________________

Military Judge: Sterling C. Pendleton.
Sentence: Sentence adjudged on 26 February 2020 by SpCM convened at
Tinker Air Force Base, Oklahoma. Sentence entered by military judge
on 23 April 2020: Bad-conduct discharge, confinement for 4 months, for-
feiture of $1,100 pay per month for 4 months, reduction to E-1, and a
reprimand.
For Appellant: Captain Matthew L. Blyth, USAF.
For Appellee: Lieutenant Colonel Matthew J. Neil, USAF; Captain Alex
B. Coberly, USAF; Mary Ellen Payne, Esquire.
Before MINK, KEY, and ANNEXSTAD, Appellate Military Judges.
Judge KEY delivered the opinion of the court, in which Senior Judge
MINK joined. Judge ANNEXSTAD filed a separate dissenting opinion.
                         ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 30.4.
                       ________________________
KEY, Judge:
   A military judge sitting as a special court-martial convicted Appellant, in
accordance with his pleas and pursuant to a plea agreement, of one charge with
                   United States v. Beavers, No. ACM S32651


four specifications of wrongful use of controlled substances in violation of Arti-
cle 112a, Uniform Code of Military Justice (UCMJ), 10 U.S.C. § 912a. 1,2 The
specifications pertained to offenses Appellant committed between 1 January
2018 and 1 October 2019. The military judge sentenced Appellant to a bad-
conduct discharge, confinement for four months, forfeiture of $1,100 pay per
month for four months, reduction to the grade of E-1, and a reprimand. 3
    On appeal, Appellant raises four assignments of error, the first of which
asserts an error in the post-trial processing of Appellant’s court-martial: that
the convening authority failed to take action on the sentence as required by
Executive Order 13,825, § 6(b), 83 Fed. Reg. 9889, 9890 (8 Mar. 2018), and
Article 60, UCMJ, 10 U.S.C. § 860. We agree with Appellant and conclude that
remand to the Chief Trial Judge, Air Force Trial Judiciary, is appropriate. Ap-
pellant raises three additional assignments of error which we do not reach
here; we defer addressing those issues until the record is returned to this court
for completion of our review under Article 66, UCMJ, 10 U.S.C. § 866.

                                 I. BACKGROUND
    The charges in this case were referred on 13 February 2020, and Appel-
lant’s court-martial concluded on 26 February 2020. On 6 March 2020, Appel-
lant’s trial defense counsel submitted a petition for clemency requesting the
convening authority disapprove one month of Appellant’s confinement sen-
tence. 4 After reviewing Appellant’s clemency request and consulting with his
staff judge advocate, the convening authority signed a Decision on Action mem-
orandum on 31 March 2020. In the memorandum, the convening authority
stated: “I take no action on the findings in this case.” He further wrote, “I take


1Unless otherwise noted, references to the Uniform Code of Military Justice (UCMJ)
and the Rules for Courts-Martial (R.C.M.) are to the Manual for Courts-Martial,
United States (2016 ed.) (2016 MCM).
2 In accordance with the terms of the plea agreement, one charge with four specifica-
tions of solicitation to commit various drug-related offenses was withdrawn and dis-
missed.
3 Appellant elected to be sentenced under the sentencing procedures that went into
effect on 1 January 2019, and the military judge sentenced Appellant to two terms of
confinement for four months and two terms of three months, all of which are to run
concurrently. See R.C.M. 1002(d)(2)(B) (Manual for Courts-Martial, United States
(2019 ed.) (2019 MCM)).
4We note the petition makes four references to Appellant’s request that the convening
authority disapprove one month of confinement; however, in the next to last para-
graph, the petition asks the convening authority to suspend one month of confinement.
This discrepancy does not impact our analysis.


                                         2
                  United States v. Beavers, No. ACM S32651


no action on the sentence in this case; however, I impose the following repri-
mand on the Accused. . . .” The remainder of the paragraph contained the text
of the reprimand. The Decision on Action also directed Appellant to “take leave
pending completion of appellate review” upon release from confinement. The
memorandum contained no further indication as to whether any element of the
sentence was approved, disapproved, commuted, or suspended. On 23 April
2020, the military judge signed the entry of judgment, setting out the sentence.
He included the Decision on Action memorandum as an attachment.

                                II. DISCUSSION
   Proper completion of post-trial processing is a question of law this court
reviews de novo. United States v. Sheffield, 60 M.J. 591, 593 (A.F. Ct. Crim.
App. 2004) (citation omitted). Interpretation of a statute and a Rule for Courts-
Martial (R.C.M.) are also questions of law we review de novo. United States v.
Hunter, 65 M.J. 399, 401 (C.A.A.F. 2008) (citation omitted); United States v.
Martinelli, 62 M.J. 52, 56 (C.A.A.F. 2005) (citation omitted).
  Executive Order 13,825, § 6(b), requires that the version of Article 60,
UCMJ,
       in effect on the date of the earliest offense of which the accused
       was found guilty, shall apply to the convening authority . . . to
       the extent that Article 60: (1) requires action by the convening
       authority on the sentence; . . . or (5) authorizes the convening
       authority to approve, disapprove, commute, or suspend a sen-
       tence in whole or in part.
See 2018 Amendments to the Manual for Courts-Martial, United States, 83
Fed. Reg. at 9890. The version of Article 60, UCMJ, in effect in 2018—the year
in which the earliest of Appellant’s charged offenses occurred—stated “[a]ction
on the sentence of a court-martial shall be taken by the convening authority or
by another person authorized to act under this section.” 10 U.S.C. § 860(c)(2)(A)
(emphasis added); see also United States v. Perez, 66 M.J. 164, 165 (C.A.A.F.
2008) (per curiam) (“[T]he convening authority is required to take action on the
sentence . . . .”). Article 60(c)(2)(B), UCMJ, further stated: “Except as [other-
wise] provided . . . the convening authority . . . may approve, disapprove, com-
mute, or suspend the sentence of the court-martial in whole or in part.” 10
U.S.C. § 860(c)(2)(B). The convening authority’s action is required to be “clear
and unambiguous.” United States v. Politte, 63 M.J. 24, 26 (C.A.A.F. 2006) (ci-
tation omitted).
   This court addressed a similar situation in its recent en banc decision in
United States v. Aumont, No. ACM 39673, 2020 CCA LEXIS 416 (A.F. Ct. Crim.
App. 20 Nov. 2020) (en banc) (unpub. op.). In Aumont, the convening authority


                                       3
                  United States v. Beavers, No. ACM S32651


signed a memorandum stating that he took “no action” on the findings or sen-
tence in a case involving offenses occurring prior to 1 January 2019. Id. at *19.
Aumont resulted in four separate opinions, reflecting four distinct positions
among the judges on this court as to whether the convening authority’s state-
ment that he took no action was erroneous and, if so, whether remand for cor-
rection was required. Id. (passim). A majority of the judges in Aumont—six of
the ten judges—concluded the convening authority erred; four of those six
judges found the error required remand for corrective action without testing
for prejudice, id. at *89 (J. Johnson, C.J., concurring in part and dissenting in
part), and the other two determined that while there was “plain and obvious”
error, they found “no colorable showing of possible prejudice” to the appellant.
Id. at *32–33 (Lewis, S.J., concurring in part and in the result).
    We recognize that other panels of this court have applied different reason-
ing in cases decided before and after Aumont. See, e.g., United States v. Crus-
pero, No. ACM S32595, 2020 CCA LEXIS 427 (A.F. Ct. Crim. App. 24 Nov.
2020) (unpub. op.); United States v. Barrick, No. ACM S32579, 2020 CCA
LEXIS 346 (A.F. Ct. Crim. App. 30 Sep. 2020) (unpub. op.); United States v.
Finco, No. ACM S32603, 2020 CCA LEXIS 246 (A.F. Ct. Crim. App. 27 Jul.
2020) (unpub. op.); cf. United States v. Coffman, 79 M.J. 820, 824 (A. Ct. Crim.
App. 2020) (wherein our sister-service court finds the convening authority’s
failure to take action was harmless error). Nevertheless, we continue to adhere
to the view that—in situations where the convening authority fails to take ac-
tion on the sentence as required by Executive Order 13,825 and the pre-1 Jan-
uary 2019 version of Article 60, UCMJ—the convening authority has erred.
    In cases involving a conviction for an offense committed prior to 1 January
2019, the convening authority was required to explicitly state his approval or
disapproval of the sentence. See United States v. Wilson, 65 M.J. 140, 141
(C.A.A.F. 2007) (citing R.C.M. 1107(d)(1)). “If only part of the sentence is ap-
proved, the action shall state which parts are approved.” Id. (quoting R.C.M.
1107(f)(4)(A)). In this case, the convening authority did not take action on the
entire sentence. He set out the terms of Appellant’s reprimand and implicitly
referenced the adjudged punitive discharge by mentioning appellate leave, but
he did not mention the confinement, forfeitures, or reduction in grade. The
convening authority’s action was incomplete and ambiguous, and therefore de-
ficient. See Politte, 63 M.J. at 26. The convening authority’s failure to take ac-
tion on the entire sentence fails to satisfy the requirement of the applicable
Article 60, UCMJ. See United States v. Lopez, No. ACM S32597, 2020 CCA
LEXIS 439, at *11 (A.F. Ct. Crim. App. 8 Dec. 2020) (unpub. op.).
   Our superior court has mandated that when a Court of Criminal Appeals
identifies an ambiguity in an action, it must return the case to the convening
authority. Politte, 63 M.J. at 25–26 (applying the earlier versions of Articles 60


                                        4
                   United States v. Beavers, No. ACM S32651


and 66, UCMJ, 10 U.S.C. §§ 860, 866 (2000), reasoning which we find applica-
ble here). In requiring the deficient action to be returned to the convening au-
thority, our superior court did not evaluate the deficiency for prejudice; the
deficiency in the action ipso facto required its return. Id.; see also United States
v. Scott, 49 M.J. 160, 160 (C.A.A.F. 1998). For the reasons set forth in the dis-
senting opinion in Aumont, we remand the record to the Chief Trial Judge, Air
Force Trial Judiciary, to resolve the error. Unpub. op. at *89 (J. Johnson, C.J.,
concurring in part and dissenting in part); see Article 66(f)(3), UCMJ, 10 U.S.C.
§ 866(f)(3) (Manual for Courts-Martial, United States (2019 ed.) (2019 MCM)).

                                 III. CONCLUSION
   This case is REMANDED to the Chief Trial Judge, Air Force Trial Judici-
ary, to resolve a substantial issue with the convening authority’s decision mem-
orandum, as the action taken on Appellant’s adjudged sentence was ambiguous
and incomplete.
   Our remand returns jurisdiction over the case to a detailed military judge
and dismisses this appellate proceeding consistent with Rule 29(b)(2) of the
Joint Rules for Appellate Procedure for Courts of Criminal Appeals. JT. CT.
CRIM. APP. R. 29(b)(2). A detailed military judge may:
    (1) Correct the Statement of Trial Results; 5
    (2) Return the record of trial to the convening authority or his successor to
        take action on the sentence;
    (3) Conduct one or more Article 66(f)(3), UCMJ (2019 MCM), proceedings
        using the procedural rules for post-trial Article 39(a), UCMJ, 10 U.S.C.
        § 839, sessions; and/or
    (4) Correct or modify the entry of judgment.
    Thereafter, the record of trial will be returned to the court for completion
of appellate review under Article 66, UCMJ.


ANNEXSTAD, Judge (dissenting):
    I respectfully disagree with my colleagues’ conclusion remanding this case
to the Chief Trial Judge, Air Force Trial Judiciary, because the convening au-



5The statement of trial results failed to include the command that convened the court-
martial as required by R.C.M. 1101(a)(3) (2019 MCM). Appellant has not claimed prej-
udice and we find none. See United States v. Moody-Neukom, No. ACM S32594, 2019
CCA LEXIS 521, at *2–3 (A.F. Ct. Crim. App. 16 Dec. 2019) (per curiam) (unpub. op.).


                                          5
                  United States v. Beavers, No. ACM S32651


thority’s action was ambiguous and incomplete. Consistent with our court’s de-
cision in United States v. Barrick, No. ACM S32579, 2020 CCA LEXIS 346
(A.F. Ct. Crim. App. 30 Sep. 2020) (unpub. op.), I would find the convening
authority’s decision to “take no action on the sentence” was the equivalent of
action. In coming to this conclusion, I note, as our court did in Barrick, that:
       Air Force Instruction 51-201, Administration of Military Justice,
       Section 13D (18 Jan. 2019), correctly advises convening author-
       ities to grant relief as circumscribed by the applicable version of
       Article 60, UCMJ[, 10 U.S.C. § 860]. Additionally, it advises
       convening authorities to specify “no action” if not granting relief,
       which would include effecting “action” under the applicable ver-
       sion of Article 60, UCMJ.
Id. at *3–4.
   I also recognize, that we can use surrounding documentation to interpret
an otherwise unclear convening authority action, including looking outside the
four corners of the action’s language. See United States v. Politte, 63 M.J. 24,
26 (C.A.A.F. 2006) (citing United States v. Loft, 10 M.J. 262, 268 (C.M.A.
1981)).
    In this case, the record demonstrates that Appellant submitted clemency
matters to the convening authority on 6 March 2020. In his matters, Appellant
asked the convening authority to disapprove one month of his confinement sen-
tence. On 31 March 2020, the convening authority’s decision to “take no action”
on the findings and sentence was memorialized in his Decision on Action mem-
orandum to the military judge. Consistent with Air Force Instruction 51-201,
Section 13D, the convening authority expressed his decision to not grant relief
as “no action.” Additionally, the convening authority imposed the adjudged rep-
rimand and directed Appellant to “take leave pending completion of appellate
review” upon release from confinement. On 23 April 2020, the military judge
signed the entry of judgment (EoJ), reflecting the sentence as adjudged and
including the reprimand. The convening authority’s Decision on Action memo-
randum was attached to the EoJ.
    I find that the convening authority’s decision met the legacy requirements
of Article 60, UCMJ, 10 U.S.C. § 860 (Manual for Courts-Martial, United States
(2016 ed.)), requiring action. I would also find the decision complied with the
provisions of Rule for Courts-Martial (R.C.M.) 1109 of the Manual for Courts-
Martial, United States (2019 ed.) (2019 MCM), requiring convening authority
action only when affecting the sentence. In this case, the convening authority’s
decision to provide no relief at action was a “clear and unambiguous” determi-
nation to effectuate the adjudged sentence without modification. See Politte, 63
M.J. at 25−26 (footnote omitted). There is no indication in the record that the


                                        6
                  United States v. Beavers, No. ACM S32651


military judge or the parties were confused as to the convening authority’s de-
cision to grant no relief. The sentence memorialized in the EoJ was the same
as the sentence adjudged at trial, and neither party moved for correction of the
Decision on Action or the EoJ. See R.C.M. 1104(b)(2)(B), (C) (2019 MCM). For
these reasons, I would find no error in the convening authority’s Decision on
Action and would not defer addressing Appellant’s assignments of error by re-
manding the case to the Chief Trial Judge, Air Force Trial Judiciary.


                    FOR THE COURT



                    CAROL K. JOYCE
                    Clerk of the Court




                                       7